Citation Nr: 1456145	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  09-34 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to a higher initial rating for degenerative disc disease of the lumbosacral and thoracic spine, rated as 20 percent prior to February 11, 2011, and as 40 percent since February 11, 2011. 

2.  Entitlement to an initial rating in excess of 10 percent for a right leg nerve disorder. 

3.  Entitlement to a higher initial rating for degenerative joint disease of the left knee, rated as 10 percent prior to February 11, 2011, and as 20 percent since February 11, 2011.

4.  Entitlement to a higher initial rating for instability of the left knee, rated as 10 percent prior to February 11, 2011, and as 20 percent since February 11, 2011.




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his friend


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to July 1995, and from March 1996 to November 2007. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that, in pertinent part, granted service connection and 10 percent ratings each for disabilities of the right leg, lumbar and thoracic spine, left knee arthritis, and left knee instability.  The case was subsequently transferred to the RO in Manila, the Republic of the Philippines.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) sitting at the RO in April 2010.  A transcript of the hearing has been associated with the claims file. 

The Board remanded the above claims in November 2010, at which time it instructed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with additional orthopedic and neurologic VA examinations.  Because the requested examinations and opinions were obtained in February 2011 and March 2011, there has been substantial compliance with the November 2010 remand instructions with respect to the issues decided herein.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with remand directives). 

The Board notes that its previous Remand also addressed the Veteran's claim for a total disability rating based on individual unemployability (TDIU).  However, in an April 2011 rating decision, the RO granted entitlement to a TDIU.  As such, the claim has been granted in full and is no longer before the Board.   


FINDINGS OF FACT

1. Prior to February 23, 2010, the Veteran's degenerative disc disease of the lumbosacral and thoracic spine was manifested by symptoms including flexion limited to 45 degrees, at worst, with no evidence of ankylosis or muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.

2.  Since February 23, 2010, the Veteran's degenerative disc disease of the lumbosacral and thoracic spine was manifested by symptoms including flexion limited to 10 degrees, at worst, with no evidence of ankylosis.

3.  The Veteran has been diagnosed as having mild motor polyneuropathy of the left peroneal nerve secondary to his service-connected degenerative disc disease of the lumbosacral and thoracic spine.  

4.  Throughout the period on appeal, the Veteran's right leg nerve disorder has been productive of symptoms no more than "moderate" in nature, with no evidence of incapacitating episodes caused by intervertebral disc syndrome. 

5.  Prior to February 11, 2011, the Veteran's left knee symptoms included limitation of flexion to no less than 110 degrees and limitation of extension to no more than 5 degrees, with no evidence of ankylosis, grinding, locking, dislocation, effusion, or impairment of the tibia or fibula.

6.  Since February 11, 2011, the Veteran's left knee symptoms included limitation of flexion to no less than 90 degrees and limitation of extension to no more than 15 degrees, with no evidence of ankylosis or impairment of the tibia or fibula.

7.  Prior to February 23, 2010, the Veteran's instability of the left knee was manifested by "slight" or "mild" symptoms.

8.  Since February 23, 2010, the Veteran's instability of the left knee was manifested by "moderate" symptoms.


CONCLUSIONS OF LAW

1. Prior to February 23, 2010, the criteria for a rating in excess of 20 percent for degenerative disc disease of the lumbosacral and thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5243 (2014).

2.  Since February 23, 2010, the criteria for a rating of 40 percent, but no greater, for degenerative disc disease of the lumbosacral and thoracic spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5243 (2014).

3.  The criteria for a separate 10 percent rating for mild motor polyneuropathy of the left peroneal nerve have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8622 (2014).

4.  The criteria for a rating in excess of 10 percent for a right leg nerve disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8622 (2014).

5.  Prior to February 11, 2011, the criteria for a rating in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

6.  Since February 11, 2011, the criteria for a rating in excess of  20 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-5263 (2014).

7.  Prior to February 23, 2010, the criteria for a rating in excess of  10 percent for left knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257(2014).

8.  Since February 23, 2010, the criteria for a rating of 20 percent, but no greater, for left knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257(2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duty to Notify and the Duty to Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA correspondence issued in February 2008 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.
  
The appellant's filing of a notice of disagreement as to the initial rating assigned does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2013).  Rather, the veteran's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the veteran of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as the appellant was issued a copy of the rating decision on appeal, and a statement of the case which set forth the relevant diagnostic codes for rating the disabilities at issue, and included a description of the rating formulas for all possible schedular ratings under these diagnostic codes.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and the statements of the Veteran.

The Veteran was provided with VA examinations in October 2007, October 2009, February 2011, and March 2011.  The Board finds that taken as a whole these examinations are thorough and adequate upon which to base a decision with regard to the appellant's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a medical history from the Veteran, and provided the information necessary to evaluate his disabilities under the applicable rating criteria.  Moreover, the Veteran has not objected to the adequacy of the examinations.  

The Veteran also testified at an April 2010 Travel Board hearing before the undersigned VLJ.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2014) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issue or issues on appeal and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the Veteran was assisted at the hearing by a representative from the Veterans of Foreign Wars of the United States.  During the hearing, the VLJ asked the Veteran questions about the nature and severity of his disabilities.  The VLJ also questioned the Veteran regarding outstanding medical evidence that may have substantiated his claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the hearing.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), consistent with Bryant, and that any error in notice provided during the appellant's hearing constitutes harmless error.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the appellant in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claims has been obtained.

II.  Increased Rating Claims

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2014).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, as is the case here, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Additionally, a staged rating is warranted if the evidence contains factual findings that demonstrate distinct periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Degenerative Disc Disease of the Lumbosacral and Thoracic Spines

The Veteran asserts that his degenerative disc disease of the lumbosacral and thoracic spine is worse than contemplated by the assigned rating and that a higher rating is warranted.  The Board notes that a December 2008 rating decision initially granted the Veteran service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent evaluation under Diagnostic Code 5243 effective November 19, 2007.  However, a subsequent April 2011 rating decision increased his evaluation to 20 percent effective November 19, 2007, and to 40 percent effective February 11, 2011, based on the results of a VA examination conducted on that date.  As such, the Board will first examine the propriety of the 20 percent evaluation assigned prior to February 11, 2011, and then examine the propriety of the 40 percent evaluation assigned since February 11, 2011.  

The general rating formula for diseases and injuries of the spine (General Rating Formula) provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability is rated under 5243 and considered under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.
 
Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2014).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2014).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2014).

Under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows.  

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2014). 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id.  Unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2014).

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Id.  

Note (4): Round each range of motion measurement to the nearest five degrees.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2013).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran was provided with a VA examination in October 2007, at which time he was diagnosed as having lumbar spine degenerative disc disease, postoperative, and intervertebral disk syndrome involving the superficial peroneal nerve.  He was also diagnosed as having thoracic sprain.  Subjectively, the Veteran reported low back pain radiating into his right leg.  Upon objective examination, he exhibited decreased range of motion.  Thoracolumbar spine range of motion was limited to 45 degrees of flexion (with pain at 45 degrees), 20 degrees of extension (with pain at 20 degrees), 25 degrees of right lateral flexion (with pain at 25 degrees), 20 degrees of left lateral flexion (with pain at 20 degrees), and 30 degrees of right and left lateral rotation (with no pain).  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  He also exhibited intervertebral disk syndrome manifested by absent right ankle reflex and slightly weakened plantar foot flexion on the right.  Magnetic resonance imaging (MRI) revealed degenerative disc disease at L3-L4, L5-S1, as well as a previous right discectomy at L5-S1.  Electromyography (EMG) revealed findings consistent with S1 radiculopathy most likely involving the superficial peroneal nerve.  X-rays of the thoracic spine were unremarkable, while X-rays of the lumbar spine revealed spondylosis at L4.

The Veteran was next provided with a VA spine examination in October 2009, at which time he was diagnosed as having lumbar disc disease and lumbar radiculopathy.  Subjectively, the Veteran described fatigue, decreased motion, stiffness, weakness, spasms, and dull aching to sharp pain in the lower back area.  However, upon objective examination, there was no evidence of spasm, atrophy, ankylosis, or weakness.  Range of motion testing revealed flexion limited to 80 degrees, extension limited to 20 degrees, left and right lateral rotation limited to 25 degrees, and left and right lateral flexion limited to 25 degrees, with objective evidence of pain upon active motion.  Moreover, the examiner noted that there was additional limitation after three repetitions of range of motion due to pain, with flexion limited to 70 degrees, extension limited to 15 degrees, left and right lateral rotation limited to 20 degrees, and left and right lateral flexion limited to 20 degrees.  The examiner opined that the Veteran's disability had a severe effect on his ability to engage in shopping, exercise, and sports; a moderate effect on his ability to engage in chores, recreation, and travel; a mild effect on his ability to bathe, dress, and toilet; and no effect on his ability to dress and groom himself.  

In correspondence dated in February 2010, a private physician indicated that his own range of motion testing revealed the Veteran's flexion was limited to 30 degrees, his extension was limited to 5 degrees, his right lateral flexion was limited to 10 degrees, his left lateral flexion was limited to 15 degrees, his right lateral rotation was limited to 10 degrees, and his left lateral rotation was limited to 13 degrees.  

In correspondence dated in July 2010, the same private physician indicated identical range of motion findings for the spine.  The examiner opined that the Veteran's degenerative disease of the spine had worsened and that his back pain and spasms have eradicated his capacity for activities of daily living.  

The Veteran was provided another VA spine examination in February 2011, at which time he was diagnosed as having disc disease of the lumbosacral spine with radiculopathy.  Subjectively, he described fatigue, decreased motion, stiffness, weakness, and a constant, severe throbbing pain along his thoracolumbar spine.  Upon objective examination, there was no evidence of scoliosis or ankylosis.  Spasm, atrophy, guarding, pain with motion, tenderness, and weakness were all perceived by the examiner.  However, there was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Range of motion testing revealed flexion limited to 10 degrees, extension limited to zero degrees, left and right lateral flexion limited to zero degrees, and left and right lateral rotation limited to zero degrees, with objective evidence of pain upon active range of motion.  The examiner was unable to test additional limitations after three repetitions of motion due to severe pain.  

Here, the Board finds that the Veteran's symptomatology warrants a 40 percent evaluation for lumbar spine disability effective February 23, 2010, the date of the correspondence from a private physician that first indicated that the forward flexion of his spine was limited to 30 degrees or less.  Prior to that date, the Veteran's forward flexion was consistently indicated to be greater than 30 degrees.   

However, the evidence does not warrant a rating in excess of 20 percent for the Veteran's lumbar spine disability at any time prior to February 23, 2010.  Prior to this date, the probative evidence is against a finding that the Veteran's degenerative disc disease of the lumbar spine manifested in forward flexion of the thoracolumbar spine limited to 30 degrees or less, or in favorable ankylosis of the entire thoracolumbar spine.  

Similarly, the evidence does not warrant a rating in excess of 40 percent for the Veteran's lumbar spine disability at any time during the appeal period.  Specifically, there has been nothing in the record to suggest that the Veteran has ankylosis of the spine.  As such, a rating in excess of 40 percent is not warranted.  

The Board has considered the application of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014), and DeLuca v. Brown, 8 Vet. App. 202 (1995).  With regard to the DeLuca provisions, the Board emphasizes that in determining the current level of severity of the Veteran's spine disability, it only considered range of motion findings which accounted for additional loss of motion due to pain and/or functional loss following repetition.  Accordingly, the Board finds that a higher rating is not warranted for either period on the basis of DeLuca.  

The Board acknowledges that the Veteran is competent to report his observable symptoms, such as pain, flare-ups, and stiffness.  However, without appropriate medical training and expertise, which he has not demonstrated, he is not competent to state whether his symptoms warrant a specific rating under the General Rating Formula.  Even considering the Veteran's flare-ups, the most probative evidence does not reflect that his flare-ups limit motion to such a degree as to warrant a rating in excess of 20 percent prior to February 23, 2010, or in excess of 40 percent since February 23, 2010.  Therefore, the Board finds that the objective medical findings are more probative.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  The Board also notes the Veteran's complaints of chronic low back pain.  Pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  The Board finds that the Veteran is not so limited by the factors noted in DeLuca and §§ 4.40, 4.45, and 4.59 (2014), as to constitute unfavorable ankylosis of the entire thoracolumbar spine.  Thus, a rating in excess of 40 percent is not warranted.

The Board has also considered whether a higher rating is warranted for incapacitating episodes under Diagnostic Code 5243 (2014), which will be described in greater detail below as it pertains to the Veteran's right lower extremity.  Although the Veteran is diagnosed with IVDS, there is no evidence of physician prescribed bed rest.  Accordingly, neither prong for establishing an incapacitating episode under Note (1) of Diagnostic Code 5243 is met.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2014).  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  Id. 

The Board has also considered whether separate ratings were warranted for neurological manifestations.  The Board emphasizes that the Veteran's erectile dysfunction and right leg nerve disorder are separately service-connected and compensated.  Evaluation of the right leg nerve disorder is addressed separately below.  

However, the report of the March 2011 VA neurological disorders examination diagnosed the Veteran as having chronic radiculopathy in both lower extremities as well as peripheral neuropathy.  The Veteran exhibited gait abnormality because of an impaired sense of balance due to the spastic pains emanating from his back and radiating into his lower legs, bilaterally.  Electromyogram (EMG) and nerve conduction  studies (NCV) revealed moderate chronic radiculopathy of the right paraspinal, moderate chronic radiculopathy of the left paracervical, and a mild motor polyneuropathy of the right and left peroneal nerves.  As such, the Board finds that a separate 10 percent rating is warranted for radiculopathy of the left lower extremity associated with degenerative disc disease of the lumbosacral and thoracic spine.  

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Right Leg Nerve Disorder

The Veteran asserts that his right leg nerve disorder is worse than contemplated by the assigned rating and that a higher rating is warranted.  The Board notes that a December 2008 rating decision initially granted the Veteran service connection for IVDS, superficial peroneal nerve with myoclonus, of the right lower extremity and assigned a 10 percent evaluation under Diagnostic Code 8622 effective November 19, 2007.  

As discussed above, IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table) (2014).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months warrants a 10 percent evaluation.  A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014).  Under Note (1) of 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5243 (2014), an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Furthermore, Diagnostic Codes 8522, 8622, and 8722 are for paralysis, neuritis, and neuralgia of the musculocutaneous (superficial peroneal) nerve.  Each provides for a noncompensable rating for mild incomplete paralysis, a 10 percent rating for moderate incomplete paralysis, a 20 percent rating for severe incomplete paralysis, and a maximum rating of 30 percent for complete paralysis.  This results in weakened eversion of the foot with respect to the superficial peroneal nerve and lost dorsal flexion of the foot loot regarding the deep peroneal nerve.

Here, the Veteran was provided with a VA examination in October 2007, at which time he was diagnosed as having intervertebral disk syndrome involving the superficial peroneal nerve.  He was also diagnosed as having myoclonus of the right lower extremity.  Subjectively, the Veteran reported low back pain radiating into his right leg as well as a history of twitching in his right leg.  Upon objective examination, he exhibited intervertebral disk syndrome manifested by absent right ankle reflex and slightly weakened plantar foot flexion on the right.  Sensory examination was normal.  He also exhibited involuntary twitching in his right leg consistent with myoclonus.  Electromyography (EMG) revealed findings consistent with S1 radiculopathy most likely involving the superficial peroneal nerve.  The examiner indicated that the Veteran's disabilities prevented him from running, and gave him difficulty with bending, lifting, prolonged standing, and walking.  

The Veteran was next provided with a VA spine examination in October 2009, at which time he was diagnosed as having lumbar disc disease and lumbar radiculopathy.  Subjectively, the Veteran described paresthesias, leg or foot weakness, falls, and unsteadiness, as well as radiation of lower back pain into his right lower extremity.  Objectively, reflex examination and motor examination of the muscles of the right lower extremity were within normal limits.  Muscle tone was normal, with no evidence of muscle atrophy.  Sensory examination revealed impaired light touch sensation in the right lower extremity.  Nerve conduction studies revealed normal conduction velocity over the right peroneal motor nerve, as well as normal F waves over the right peroneal nerve.  

In correspondence dated in February 2010, a private physician indicated that the Veteran has polyneuropathies in the nerves of his right lower extremity, and that "incapacitating episodes" have constantly afflicted the Veteran at least once per week since 2006.  However, contrary to this private physician's letter, the Board emphasizes that evidence of weekly physician prescribed bed rest due to IVDS is found nowhere in the record.  As such, the Board affords the February 2010 correspondence very little probative value.    

The Veteran was provided with another VA spine examination in February 2011, at which time he was diagnosed as having disc disease of the lumbosacral spine with radiculopathy.  Subjectively, he described paresthesias, falls, unsteadiness, and leg or foot weakness.  He additionally described a spastic shooting pain which radiated into both lower extremities, predominantly into the right lower extremity.  However, the Veteran did not report any episodes of incapacitating episodes related to IVDS within the past 12 months.    

The Veteran was also provided with a VA neurological disorders examination in March 2011, at which time he was diagnosed as having chronic radiculopathy in both lower extremities as well as peripheral neuropathy.  Sensory examination indicated that the right lower extremity reacted normally to vibration, pinprick, position sense, and light touch sensation.  In addition, motor examination of the muscles in the right knee, ankle, and toes was normal, with normal muscle tone and no evidence of muscle atrophy.  However, the Veteran exhibited gait abnormality because of an impaired sense of balance due to the spastic pains emanating from his back and radiating into his lower legs.  EMG and nerve conduction studies (NCV) revealed moderate chronic radiculopathy of the right paraspinal, moderate chronic radiculopathy of the left paracervical, and a mild motor polyneuropathy of the right and left peroneal nerves.   The examiner opined that the Veteran's radiculopathy and peripheral neuropathy would have only a moderate contributory effect on the Veteran's capability to perform activities of daily living.  

As discussed above, although the Veteran is diagnosed with IVDS, there is no evidence of physician prescribed bed rest.  The private physician who authored the February 2010 correspondence may have been under the mistaken belief that "incapacitating episodes" are merely flare-ups of neuropathic pain.  However, the Board emphasizes that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  There is no record of such treatment here.  To the contrary, at his February 2011 VA examination, the Veteran denied having any incapacitating episodes related to IVDS in the past year.  Accordingly, neither prong for establishing an incapacitating episode under Note (1) of Diagnostic Code 5243 is met.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).  Thus, a higher rating under Diagnostic Code 5243 is not warranted.  Id. 

Similarly, under Diagnostic Code 8622, the Veteran's right lower extremity nerve disorder has always been described as "moderate" in severity.  As the symptomatology of the Veteran's right lower extremity nerve disorder is not "severe" in nature, an evaluation in excess of the currently-assigned 10 percent rating is not warranted.  

As the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Degenerative Joint Disease of the Left Knee

The Veteran asserts that his degenerative joint disease of left knee is worse than contemplated by the assigned rating and that a higher rating is warranted.  The Board notes that a December 2008 rating decision initially granted the Veteran service connection for degenerative joint disease of the left knee and assigned a 10 percent evaluation under Diagnostic Code 5299-5260 effective November 19, 2007.  The Board notes that a hyphenated diagnostic code generally reflects a rating by analogy.  See 38 C.F.R. §§ 4.20, 4.27.  However, a subsequent April 2011 rating decision increased his evaluation to 20 percent under Diagnostic Code 5261-5260  effective February 11, 2011, based on the results of a VA examination conducted on that date.  As such, the Board will first examine the propriety of the 10 percent evaluation assigned prior to February 11, 2011, and then examine the propriety of the 20 percent evaluation assigned since February 11, 2011.  

Normal ranges of motion of the knee are to zero degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II (2014). 

According to Diagnostic Code 5010, which concerns arthritis due to trauma that has been confirmed by X-ray, VA is required to rate the disability at issue pursuant to Diagnostic Code 5003, which concerns degenerative arthritis confirmed by X-ray.  38 C.F.R. § 4.71a , Diagnostic Code 5010 (2014).

According to Diagnostic Code 5003, degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code(s), an evaluation of 10 percent is applied for each major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2014).

Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2014).

Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

Diagnostic Code 5258 grants a 20 percent evaluation for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2014).

Diagnostic Code 5259 grants a 10 percent evaluation for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

Diagnostic Code 5260, limitation of flexion of the leg, provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  

Diagnostic Code 5261, limitation of extension, of the leg provides a non-compensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261; see also 38 C.F.R. § 4.71, Plate II (2014) (showing normal flexion and extension as between 0 degrees and 140 degrees).  

Under Diagnostic Code 5262, a 40 percent rating is assigned for nonunion of the tibia and fibula with loose motion and requiring a brace; a 30 percent rating is assigned for malunion with marked knee or ankle disability and a 20 percent is assigned for moderate knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2014).

Here, the Veteran was provided with a VA examination in October 2007, at which time he was diagnosed as having left knee anterior cruciate ligament (ACL) tear and medial meniscal tear with degenerative joint disease.  Upon objective examination, the Veteran exhibited decreased range of motion.  Testing revealed left knee flexion limited to 130 degrees (with pain at 130 degrees) and extension limited to zero degrees.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  There was no evidence of ankylosis, genu recurvatum, locking pain, or crepitus.  The examiner indicated that the Veteran's disabilities prevented him from running, and gave him difficulty with bending, lifting, prolonged standing, and walking.  

The Veteran was next provided with a VA joints examination in October 2009, at which time he was diagnosed as having a chronic ACL tear of the left knee as well as traumatic arthropathy of the left knee.  Upon objective examination, the Veteran's left knee exhibited crepitus, instability, and guarding of movement.  Specifically, the extent of his instability was described as "mild."  The cruciate ligament stability in 30 degrees and 90 degrees of flexion was abnormal by 5 millimeters.  However, his medial/lateral collateral ligament stability was normal.  His meniscus was surgically absent, and there was no evidence of ankylosis, grinding, locking, dislocation, or effusion.  Range of motion testing revealed left knee flexion limited to 120 degrees and left knee extension limited to zero degrees, with objective evidence of pain upon active motion.  In addition, there were additional limitations due to pain after three repetitions of range of motion, with left knee flexion limited to 110 degrees and left knee extension limited to 5 degrees.  The examiner opined that the Veteran's disability had a severe effect on his ability to engage in shopping, exercise, sports, recreation, and driving; a moderate effect on his ability to engage in chores and travel; and a mild effect on his ability to feed, bathe, dress, toilet, and groom.  

In correspondence dated in February 2010, a private physician indicated that the Veteran's left knee flexion was limited to 30 degrees and that his left knee extension was also limited to 30 degrees.  However, the Board questions the accuracy of these results, as the physician did not indicate that these results were obtained using a goniometer.  Moreover, the Board finds it troubling that the physician's results for knee flexion were identical to his results for knee extension, further calling into question the accuracy of the physician's reporting and methods.  In addition, the range of motion results provided by the private physician were markedly inconsistent with all other range of motion studies for the left knee conducted both before and after February 2010.  See Madden v. Brown, 125 F.3d 1447 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").    As such, the Board affords the February 2010 correspondence very little probative value.   

In correspondence dated in July 2010, the same private physician indicated identical range of motion findings for the left knee.  The examiner opined that his traumatic arthritis progressively worsened and that the pain and instability in his left knee have eradicated his capacity for activities of daily living.  

The Veteran was provided with another VA joints examination in February 2011, at which time he was diagnosed as having traumatic arthritis of the left knee.  Subjectively, he described deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, daily locking episodes, redness, swelling, tenderness, and severe flare-ups of joint disease approximately twice per week.  However, there were no constitutional symptoms of arthritis or incapacitating episodes of arthritis.  Upon objective examination, the examiner noted bony joint enlargement, crepitus, tenderness, pain at rest, instability, weakness, abnormal motion, and guarding of movement.  Specifically, the Veteran's instability was moderate and both medial/lateral and anterior/posterior in nature.  The cruciate ligament stability in 30 degrees and 90 degrees of flexion was abnormal by 5 millimeters.  Grinding and locking as well as clicking or snapping was also present.  However, the Veteran's meniscus was surgically absent, and there was no evidence of effusion, dislocation, or ankylosis.  Range of motion testing revealed left knee flexion limited to 120 degrees and left knee extension limited to 15 degrees, with objective evidence of pain upon active motion.  However, there were also additional limitations due to pain after three repetitions of range of motion, as the Veteran's left knee flexion was limited to 90 degrees after repetition.  The examiner opined that the Veteran's left knee disability prevented him from engaging in chores, sports, shopping, and exercise; had a severe effect on recreation and driving; had a moderate effect on driving; and had a mild effect on bathing, dressing, grooming, and toileting.  The examiner additionally opined that the Veteran's left knee disability had moderate-to-severe effects on his ability to be gainfully employed because of the marked effect on mobility, ambulation, and weight bearing.  

Based on the evidence described, the Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's degenerative joint disease of the left knee at any time prior to February 11, 2011.  In order to warrant a 20 percent rating, the Veteran's left knee flexion must be limited to 30 degrees or his left knee extension must be limited to 15 degrees.  At no time during the period prior to February 11, 2011, does the evidence reflect that the Veteran had flexion limited to less than 110 degrees or extension limited to greater than 5 degrees, even when accounting for pain and additional loss of motion following repetitions.  

Moreover, prior to February 11, 2011, the Veteran's meniscus was surgically absent, and there was no evidence of ankylosis, grinding, locking, dislocation, or effusion.  In the absence of ankylosis, a higher rating is not warranted under Diagnostic Code 5256.  In the absence of grinding, locking and/or effusion, a higher rating is not warranted under Diagnostic Code 5258.  Moreover, there was no evidence of impairment of the tibia or fibula to warrant a higher rating under Diagnostic Code 5262.  As will be discussed in greater detail below, the Veteran is already separately service connected for left knee instability under Diagnostic Code 5257.  Additionally, although the Veteran had his left meniscus surgically removed, the maximum schedular evaluation under Diagnostic Code 5259 is 10 percent, which would not result in a higher rating for the Veteran.  

Similarly, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's degenerative joint disease of the left knee at any time since February 11, 2011.  In order to warrant a 30 percent rating, the Veteran's left knee flexion must be limited to 15 degrees or his left knee extension must be limited to 20 degrees.  At no time during the period since February 11, 2011, does the evidence reflect that the Veteran had flexion limited to less than 90 degrees or extension limited to greater than 15 degrees, even after accounting for pain and additional loss of motion following repetitions.  

In the absence of ankylosis, a higher rating is not warranted under Diagnostic Code 5256.  Although there was evidence of clicking, snapping, grinding, and locking at the February 2011 VA examination, the maximum schedular rating of 20 percent under Diagnostic Code 5258 would not provide the Veteran a higher rating than the rating currently assigned for this period.  Moreover, there was no evidence of impairment of the tibia or fibula to warrant a higher rating under Diagnostic Code 5262.  Again, as discussed below, the Veteran is already separately service connected for left knee instability under Diagnostic Code 5257.

In reaching the above conclusions, the Board has considered the Veteran's functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of the left knee joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  The Veteran has complained about pain that has intensified during the period on appeal, and he is competent to describe this pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  His statements regarding painful motion are also supported by the medical evidence.  However, pain alone is not a disability.  Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 43; see 38 C.F.R. § 4.40.

In this case, the weight of the lay and medical evidence demonstrates that the Veteran does not have such disabling pain or functional impairment resulting from his limitation of left knee movement to warrant a higher rating for left knee restrictions under the relevant diagnostic codes.  Specifically, the evidence does not demonstrate that the Veteran's painful motion, guarding, or limitation of motion of the left knee, resulted in a functional loss that more closely approximated an inability to extend his knee beyond 15 degrees.  DeLuca, 8 Vet. App. 202; 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Therefore, a higher rating for limitation of right knee flexion is not warranted.

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Instability of the Left Knee

The Veteran also receives a separate rating for instability of his left knee.  The Veteran asserts that his instability of left knee is worse than contemplated by the assigned rating and that a higher rating is warranted.  The Board notes that a December 2008 rating decision initially granted the Veteran service connection for instability of the left knee and assigned a 10 percent evaluation under Diagnostic Code 5257 effective November 19, 2007.  However, a subsequent April 2011 rating decision increased his evaluation to 20 percent effective February 11, 2011, based on the results of a VA examination conducted on that date.  As such, the Board will first examine the propriety of the 10 percent evaluation assigned prior to February 11, 2011, and then examine the propriety of the 20 percent evaluation assigned since February 11, 2011.  

As discussed above, Diagnostic Code 5257 provides ratings for impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).

The Veteran was provided with a VA examination in October 2007, at which time he was diagnosed as having left knee ACL tear and medial meniscal tear with degenerative joint disease.  Collateral ligament stability was normal.  Meniscal testing was also normal.  However, cruciate stability testing revealed a slight degree of instability in the left knee.

The Veteran was next provided with a VA joints examination in October 2009, at which time he was diagnosed as having a chronic ACL tear of the left knee as well as traumatic arthropathy of the left knee.  Upon objective examination, the Veteran's left knee exhibited crepitus, instability, and guarding of movement.  Specifically, the extent of his instability was described as "mild."  The cruciate ligament stability in 30 degrees and 90 degrees of flexion was abnormal by 5 millimeters.  However, his medial/lateral collateral ligament stability was normal.  

In correspondence dated in February 2010, a private physician indicated that the Veteran's recurrent instability of the left knee, when performing real world activities, were more life altering than a single controlled measurement.  As such, the physician opined that the Veteran's instability should be considered moderate rather than mild.  In correspondence dated in July 2010, the same private physician opined that his traumatic arthritis progressively worsened and that the pain and instability in his left knee have eradicated his capacity for activities of daily living.  

The Veteran was provided with another VA joints examination in February 2011, at which time he was diagnosed as having traumatic arthritis of the left knee.  Subjectively, he described giving way, instability, and daily locking episodes.  Upon objective examination, the Veteran's instability was moderate and both medial/lateral and anterior/posterior in nature.  The cruciate ligament stability in 30 degrees and 90 degrees of flexion was abnormal by 5 millimeters.  Grinding and locking as well as clicking or snapping was also present.  

Here, the Board finds that the Veteran's symptomatology warrants a 20 percent evaluation for left knee instability effective February 23, 2010, the date of the correspondence from a private physician that first characterized the Veteran's left knee instability as "moderate" in severity.  Prior to that date, the Veteran's left knee instability was described as only "slight" or "mild" in nature.  As such, a disability evaluation in excess of 10 percent prior to February 23, 2010, is not warranted.  

Similarly, the Board finds that a disability rating in excess of 20 is not warranted at any time during the appeal period.  That is, the instability of his left knee has never been characterized as "severe" by a medical professional at any time during the appeal period.  

Finally, as the preponderance of the evidence is against the claim for a rating in excess of that already assigned, the doctrine of reasonable doubt is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


III. Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step -- a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's spine and knee disabilities are specifically contemplated by the schedular rating criteria.  As described above, the schedular rating criteria specifically contemplate ratings based on the symptomatology described by the Veteran and shown upon objective examination.  In this case, comparing the Veteran's disability levels and the symptoms listed in the Rating Schedule, the degrees of disability throughout the entire period under consideration are contemplated by the Rating Schedule and the assigned ratings are, therefore, adequate.

Finally, the Board notes that under Johnson v. McDonald, F.3d No. 13-7104, (Fed.Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the appellant for a disability that can be attributed only to the combined effect of multiple conditions.  




[Continued on following page.]
ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbosacral and thoracic spine prior to February 23, 2010, is denied.

A rating of 40 percent, but no greater, for degenerative disc disease of the lumbosacral and thoracic spine since February 23, 2010, is granted.

A separate 10 percent rating for mild motor polyneuropathy of the left peroneal nerve is granted.

A rating in excess of 10 percent for a right leg nerve disorder is denied.

A rating in excess of 10 percent for degenerative joint disease of the left knee prior to February 11, 2011, is denied.

A rating in excess of 20 percent for degenerative joint disease of the left knee since February 11, 2011, is denied.

A rating in excess of 10 percent for left knee instability prior to February 23, 2010, is denied.  

A rating of 20 percent, but no greater, for left knee instability since February 23, 2010, is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


